



Exhibit 10.3


THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH
FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED
HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.
 
ALPINE IMMUNE SCIENCES, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
 
 
 
Warrant No. 2020-[ ]
 
Original Issue Date: July [28], 2020

 
Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, ___________ or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of __________ shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price per share equal to $12.74 per share
(as adjusted from time to time as provided in Section 9 herein, the “Exercise
Price”), at any time and from time to time on or after July [28], 2020 (the
“Original Issue Date”) and through and including 5:30 P.M., New York City time,
on [January 28], 2024 (the “Expiration Date”), and subject to the following
terms and conditions:


This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated July 24, 2020, by
and among the Company and the Purchasers identified therein (the “Purchase
Agreement”). All such Warrants are referred to herein, collectively, as the
“Warrants.”
 
1.     Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.
  


 

--------------------------------------------------------------------------------





2.    Registration of Warrants. The Company shall register this Warrant, upon
records to be maintained by or on behalf of the Company for that purpose (the
“Warrant Register”), in the name of the record Holder (which shall include the
initial Holder or, as the case may be, any registered assignee to which this
Warrant is permissibly assigned hereunder) from time to time. The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.
 
3.     Registration of Transfers. Subject to the restrictions on transfer set
forth in Section 4.1 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified in the Purchase Agreement and (x) delivery, at the request of
the Company, of an opinion of counsel reasonably satisfactory to the Company to
the effect that the transfer of such portion of this Warrant may be made
pursuant to an available exemption from the registration requirements of the
Securities Act and all applicable state securities or blue sky laws and (y)
delivery by the transferee of a written statement to the Company certifying that
the transferee is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and making the representations and certifications set forth in
Section 3.2 of the Purchase Agreement, to the Company at its address specified
in the Purchase Agreement. Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall prepare, issue and deliver at its own expense any New
Warrant under this Section 3.
 
4.     Exercise and Duration of Warrants.
 
(a)     All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by Section 10 of this Warrant at any time and
from time to time on or after the Original Issue Date and through and including
5:30 P.M., New York City time, on the Expiration Date, subject to the conditions
and restrictions contained in this Warrant. At 5:30 P.M., New York City time, on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value and this Warrant shall be terminated
and no longer outstanding.


(b)    The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice and if a “cashless exercise” may occur at such time pursuant to Section
10 below). The date on which the Exercise Notice is delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” Within two (2) days following the delivery of the Exercise Notice (the
“Payment Deadline”), the Holder shall make payment with respect to the Exercise
Price for the number of Warrant Shares as to which this Warrant is being
exercised; provided that the Company’s obligations to deliver such Warrant
Shares shall be delayed on a day-for-day basis each day after the Payment
Deadline such payment of the Exercise Price is not paid. The


    
 

--------------------------------------------------------------------------------





delivery by (or on behalf of) the Holder of the Exercise Notice and the
applicable Exercise Price as provided above shall constitute the Holder’s
certification to the Company that its representations contained in Sections
3.2(b), (c) and (d) of the Purchase Agreement are true and correct as of the
Exercise Date as if remade in their entirety (or, in the case of any transferee
Holder that is not a party to the Purchase Agreement, such transferee Holder’s
certification to the Company that such representations are true and correct as
to such transferee Holder as of the Exercise Date). The Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Exercise Notice is delivered to the Company. Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares, if any.
 
5.     Delivery of Warrant Shares.
 
(a)     Subject to Section 4(b), upon exercise of this Warrant, the Company
shall promptly (but no later than three (3) Trading Days after the Exercise Date
(or four (4) Trading Days after the Exercise Date if the last of the Exercise
Notice, the Exercise Price (if applicable) and opinion of counsel referred to
below in this Section 5(a) (if applicable) is delivered after 5:00 P.M., New
York City time, on the Exercise Date) or as soon as reasonably practicable in
the event that a certificate is requested (such time, the “Delivery Deadline”))
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate
(provided that, if the Registration Statement is not effective and the Holder
directs the Company to deliver a certificate for the Warrant Shares in a name
other than that of the Holder or an Affiliate of the Holder, it shall deliver to
the Company on the Exercise Date an opinion of counsel reasonably satisfactory
to the Company to the effect that the issuance of such Warrant Shares in such
other name may be made pursuant to an available exemption from the registration
requirements of the Securities Act and all applicable state securities or blue
sky laws), (i) an electronic delivery of the Warrant Shares to the Holder’s
account at the Depository Trust Company (“DTC”) or a similar organization, or
(ii) if requested by the Holder, a certificate for the Warrant Shares issuable
upon such exercise, free of restrictive legends, unless in the case of clause
(i) and (ii) a registration statement covering the resale of the Warrant Shares
and naming the Holder as a selling stockholder thereunder is not then effective
or the Warrant Shares are not freely transferable without volume and manner of
sale restrictions pursuant to Rule 144 under the Securities Act, in which case
such Holder shall receive a book-entry notation for the Warrant Shares issuable
upon such exercise with appropriate restrictive legends. The Holder, or any
Person permissibly so designated by the Holder to receive Warrant Shares, shall
be deemed to have become the holder of record of such Warrant Shares as of the
Exercise Date. If the Warrant Shares are to be issued free of all restrictive
legends, the Company shall, upon the written request of the Holder, use its
commercially reasonable efforts to deliver, or cause to be delivered, Warrant
Shares hereunder electronically through DTC or another established clearing
corporation performing similar functions, if available; provided, that, the
Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through such
a clearing corporation.
   
(b)     To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 12 below) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery


    
 

--------------------------------------------------------------------------------





of any judgment against any Person or any action to enforce the same. Nothing
herein shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver the Warrant Shares upon exercise of the Warrant as
required pursuant to the terms hereof.
 
6.     Charges, Taxes and Expenses. Issuance and delivery of the Warrant Shares
upon exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, transfer agent fee or other incidental tax or expense in
respect of the issuance of the Warrant Shares, all of which taxes and expenses
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the registration of Warrant Shares or the Warrants in a name other than that
of the Holder or an Affiliate thereof. The Holder shall be responsible for all
other tax liabilities that may arise as a result of holding or transferring this
Warrant or receiving Warrant Shares upon exercise hereof.
 
7.     Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.
 
8.     Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are initially issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price (or upon a “cashless
exercise” pursuant to Section 10) in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all commercially reasonable actions as may be necessary to assure that
such shares of Common Stock may be issued as provided herein without violation
of any applicable law or regulation, or of any requirements of any securities
exchange or automated quotation system upon which the Common Stock may be
listed.
 
9.     Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a)    Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, or (iii) combines its outstanding shares of
Common Stock into a smaller number of shares, then in each such case, the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock


    
 

--------------------------------------------------------------------------------





outstanding immediately before such event and the denominator of which shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
(b)     Pro Rata Distributions. If the Company, at any time while this Warrant
is outstanding, distributes to all holders of Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein. Notwithstanding anything herein to
the contrary, the foregoing provisions in this Section 9(b) shall not apply to,
or be triggered by, any rights issued by the Company (either separately or that
attach to any securities of the Company) in connection with any stockholders
rights agreement, poison pill or other similar anti-takeover provision under the
Company’s certificate of incorporation, bylaws or other documents.


(c)    Fundamental Transactions. If, at any time while this Warrant is
outstanding, the Company effects a “Fundamental Transaction” (to be defined as
(i) any merger or consolidation of the Company with or into another Person, (ii)
any sale of all or substantially all of the Company’s and its subsidiaries’
assets, taken as a whole, (iii) any reclassification of the Common Stock (other
than a change to par value, or from par value to no par value or changes
resulting from a combination or subdivision), or (iv) any statutory exchange of
the outstanding shares of Common Stock, as a result of which, the holders of the
Common Stock would be entitled to receive, or their Common Stock would be
converted into, or exchanged for, shares, stock, other securities, or other
property or assets (including cash or any combination thereof), then, to the
extent then permitted under applicable laws, rules and regulations (including
the rules of the Nasdaq Stock Market or any exchange on which the Common Stock
is then listed), upon any subsequent exercise of this Warrant, the Holder shall
have the right to receive, for each Warrant Share that would have been issuable
upon such exercise immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash, assets or property as
it would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant without regard to any limitations on exercise contained herein
(the “Alternate Consideration”), and after receipt of such Alternate
Consideration, the obligations of the Company, surviving entity or corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or Person shall be deemed satisfied in full and this Warrant terminated with
respect to the portion so exercised. The Company shall not effect any such
Fundamental Transaction unless prior to or simultaneously with the consummation
thereof, any successor to the Company, surviving entity or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or Person shall assume the obligation to deliver to the Holder, such Alternate
Consideration as, in accordance with the foregoing provisions, the Holder may be
entitled to receive,


    
 

--------------------------------------------------------------------------------





and the other obligations under this Warrant. The provisions of this Section
9(c) shall similarly apply to subsequent transactions analogous of a Fundamental
Transaction type.
     (d)     Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section 9, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
(e)     Calculations. All calculations under this Section 9 shall be rounded
down to the nearest whole cent or the nearest whole share, as applicable.
 
(f)     Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 9, the Company at its expense will, at the written request of
the Holder, promptly compute such adjustment, in good faith, in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Exercise Price and adjusted
number or type of Warrant Shares or other securities issuable upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
Upon written request, the Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s transfer agent.
 
(g)     Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company, (ii) enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then, except if such notice and the contents thereof shall be deemed to
constitute material non-public information, the Company shall deliver to the
Holder a notice of such transaction at least five (5) Trading Days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of its
subsidiaries, the Company shall simultaneously file such notice with the
Commission (as defined in the Purchase Agreement) pursuant to a Current Report
on Form 8-K.


(h)    Notwithstanding anything to the contrary herein, in no event will any
adjustment to the Exercise Price pursuant to this Section 9 (other than an
adjustment pursuant to Section 9(a)(ii)-(iii)) result in the Exercise Price
being lower than the closing price of the Common Stock of the Company on the
Nasdaq Global Market on July 23, 2020.
 
10.     Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds by wire transfer to an account designated by the
Company; provided, however, that if, on any Exercise Date either (i) there is
not an effective Registration Statement (as defined in that certain Registration
Rights Agreement, of even date herewith, by and among the Company and the
several Purchasers signatory thereto) registering, or no current prospectus
available for, the resale of the Warrant Shares by the Holder or (ii) upon the
Holder’s election, the Holder may, in its sole discretion,


    
 

--------------------------------------------------------------------------------





satisfy its obligation to pay the Exercise Price through a “cashless exercise”,
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:
 
X = Y [(A-B)/A]
 
where:
 
“X” equals the number of Warrant Shares to be issued to the Holder;
 
“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;
 
“A” equals the average of the Closing Sale Prices of the shares of Common Stock
(as reported by Bloomberg Financial Markets) for the five (5) consecutive
Trading Days ending on the date immediately preceding the Exercise Date (the
“Fair Market Value”); and
 
“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.
 
For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC. If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as determined by the Board of Directors using its good
faith judgment. The Board of Directors’ determination shall be binding upon all
parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the initial
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Purchase Agreement (provided that the Commission continues to take the position
that such treatment is proper at the time of such exercise).
 
11.     Company-Elected Conversion. The Company shall provide to the Holder
prompt written notice if after the Original Issue Date the Company is unable to
issue the Warrant Shares without restrictive legend, because the Commission has
issued a stop order with respect to, or the Commission or Company has otherwise
suspended or withdrawn, a Registration Statement covering the resale of the
Warrant Shares, either temporarily or permanently, or otherwise (each a
“Restrictive Legend Event”). To the extent that (A) a Restrictive Legend Event
occurs, (B) at such time the Warrant Shares would be saleable under Rule 144
without compliance with the manner of sale or volume


    
 

--------------------------------------------------------------------------------





restrictions, (C) the Company has delivered the notice described in the
immediately preceding sentence, and (D) the Holder attempts to exercise the
Warrant after receipt of such notice by paying cash, the Company shall (i) if
the Fair Market Value (as calculated above) of the Warrant Shares is greater
than the Exercise Price, provide written notice to the Holder that the Company
will deliver that number of Warrant Shares to the Holder as should be delivered
in a cashless exercise in accordance with Section 10, and return to the Holder
all consideration paid to the Company in connection with the Holder’s attempted
exercise of this Warrant (a “Company-Elected Conversion”), or (ii) at the
election of the Holder to be given within five (5) days of receipt of notice of
a Company-Elected Conversion, the Holder shall be entitled to rescind the
previously submitted Exercise Notice and the Company shall return all
consideration paid by Holder for such Warrant Shares upon such rescission.


12.     [Reserved.] [Limitations on Exercise. Notwithstanding anything to the
contrary contained herein, the number of Warrant Shares that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to ensure that, immediately prior to or
following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by the Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.99% (the “Maximum Percentage”) of the total number of then issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which the determination
of such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (i) exercise of the remaining, unexercised portion of
this Warrant beneficially owned by such Person and its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company beneficially owned by the Holder and its Affiliates
(including, without limitation, any convertible notes or convertible preferred
stock or warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained herein; provided that in no event shall the
aggregate number of shares beneficially owned by the Holder and its Affiliates,
calculated in accordance with Section 13(d) of the Exchange Act, exceed 9.99%.
Except as set forth in the preceding sentence (other than the proviso thereto),
for purposes of this paragraph (including the proviso in the immediately
preceding sentence), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act; it being acknowledged by the Holder that the
Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 12 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 12, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public


    
 

--------------------------------------------------------------------------------





announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
Upon the written request of the Holder, the Company shall within three (3)
Trading Days confirm in writing to such Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Warrants, by the Holder and its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 19.99% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and not to any other holder of Warrants. The provisions
of this paragraph shall not apply to the Holder if the aggregate number of
shares beneficially owned by the Holder and its Affiliates, calculated in
accordance with Section 13(d) of the Exchange Act, exceed 19.99% immediately
prior to the Closing. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 12 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.]


13.     No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.
 
14.     Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 P.M., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 P.M., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, and
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two (2) Trading Days’ prior written notice to
the other Persons in accordance with this Section 14.
 
15.     Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon fifteen (15) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 


    
 

--------------------------------------------------------------------------------





16.     Miscellaneous.
 
(a)No Rights as a Stockholder. The Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (except upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.
(b)    No Avoidance. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate or articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.
(c)    Successors and Assigns.     Subject to the restrictions on transfer set
forth in this Warrant and in Section 4.1 of the Purchase Agreement, and
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
Company and the Holder and their respective successors and permitted assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder, or their successors and
assigns.
(d)    Amendment and Waiver. Except as otherwise provided herein and subject to
the restrictions set forth in the last sentence of Section 6.4 of the Purchase
Agreement, the provisions of the Warrants may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company has obtained the written consent of the
Holders of Warrants representing no less than a majority of the Warrant Shares
obtainable upon exercise of the Warrants then outstanding.
(e)    Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.


    
 

--------------------------------------------------------------------------------





(f)    Governing Law; Jurisdiction.    ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PERSON AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. 
(g)     Headings. The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.
 
(h)     Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 




    
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 
 
 
ALPINE IMMUNE SCIENCES, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 

 






    
 

--------------------------------------------------------------------------------






SCHEDULE 1


FORM OF EXERCISE NOTICE


[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:


(1)    The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.


(2)    The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.
  
(3)    The Holder intends that payment of the Exercise Price shall be made as
(check one):


     Cash Exercise


     “Cashless Exercise” under Section 10 of the Warrant


(4)    If the Holder has elected a Cash Exercise, the Holder shall pay the sum
of $___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.


(5)    Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)    By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 12 of the Warrant to which this
notice relates.


(7)    By its delivery of this Exercise Notice and pursuant to Section 4(b) of
the Warrant, the undersigned certifies to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the date hereof as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such transferee Holder as of the date hereof).


Dated:____________________
Name of Holder: ___________________________
By:__________________________________
Name: _______________________________    
Title: _______________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)




    
 

--------------------------------------------------------------------------------






SCHEDULE 2


FORM OF ASSIGNMENT
 
[To be completed and executed by the Holder only upon transfer of the Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                            (the “Transferee”) the right represented by the
within Warrant to purchase                 shares of Common Stock of Alpine
Immune Sciences, Inc. (the “Company”) to which the within Warrant relates and
appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises. In
connection therewith, the undersigned represents, warrants, covenants and agrees
to and with the Company that:


(a)
the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(a)(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

(b)
the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(c)
the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

(d)
the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of a written opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States.

Dated:             ____________    ___
 
 


 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
 


 
 
Address of Transferee
 
 
 


 
 
 


In the presence of:
 
 
 


 
 







 